Citation Nr: 1104539	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in August 2010 at the New York, New 
York, RO; a transcript is of record.

An additional issue, service connection for neuropathy of 
the digestive system, has been raised by the record 
through the Veteran's testimony at the August 2010 
hearing, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) redefined the obligations of VA 
with respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  38 U.S.C.A. § 5102, 

5103, 5103A, 5107 (West 2002 & Supp. 2010).  The law particularly 
required VA to obtain any relevant records held by any Federal 
department or agency, including any VA facility.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3).

At the August 2010 hearing the Veteran testified that he has 
continued to be treated at a VA Medical Center (VAMC) in 
Brooklyn.  His treatment records from after July 3, 2008, have 
not been associated with the claims file.  Therefore, it is 
necessary to obtain the Veteran's updated VAMC treatment records 
before the claim can be decided on the merits.     

The Veteran underwent a VA examination in April 2005 for diabetes 
mellitus at which he reported peripheral neuropathy in the upper 
extremities that began in 2003, radiated to the wrists, and woke 
him up at night.  He also reported a tingling sensation in the 
toes that began 18 months before.  At a February 2006 VA 
neurology consultation the Veteran reported being bothered by 
pain in his feet that was often a tingling sensation and was a 
moderate, searing pain upon awakening in the morning.  There was 
also numbness and discomfort in both his hands when he was at 
rest or driving.  The Veteran had a private neurological 
evaluation in November 2006 at which he reported significant pain 
in both feet, which made it difficult for him to walk.  He had 
difficulty feeling with his feet, and there was significant 
numbness on the soles.  The Veteran was taking medication for 
paresthesias due to peripheral neuropathy.  June 2008 VA 
treatment notes indicate that the Veteran's diabetes mellitus was 
complicated by his peripheral neuropathy.  

The Veteran's testimony at the August 2010 hearing indicated that 
his condition has been worsening.  The U.S. Court of Appeals for 
Veterans Claims has held that "[w]here the veteran claims a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds 
that the Veteran should be provided with a new VA examination 
regarding his peripheral neuropathy in the lower and upper 
extremities.



Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's treatment 
records from the Brooklyn VAMC from July 2008 
to the present.

2.  After all available records have been 
associated with the claims file, arrange for 
the Veteran to undergo a VA examination to 
evaluate his peripheral neuropathy in the 
lower and upper extremities.  The claims 
file, to include a copy of this Remand, must 
be made available to the examiner, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and contentions regarding the 
peripheral neuropathy.  All appropriate tests 
and studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

3.  Thereafter, readjudicate the Veteran's 
claim for increased evaluations for the 
service-connected peripheral neuropathy of 
the lower and upper extremities.  If the 
decision remains adverse to the Veteran, he 
and his representative must be provided with 
a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

